Citation Nr: 1740760	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hyperplasia of the prostate, to include as due to chemical exposure.  

2.  Entitlement to service connection for bladder disorder, to include as due to chemical exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1940 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2013 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Huntington, West Virginia now has jurisdiction of the claim. 

The Veteran testified before the undersigned Veterans Law Judge at a July 2016 Board videoconference hearing, and a transcript of this hearing is of record.  

The claims were previously before the Board in October 2016 when they were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that the Veteran has hyperplasia of the prostate causally related to, or aggravated by, active service, or due to exposure to chemicals in service. 

2.  The competent and credible evidence is against a finding that the Veteran has a bladder disorder causally related to, or aggravated by, active service, or due to exposure to chemicals in service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperplasia of the prostate, to include as due to chemical exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.316 (2016).

2.  The criteria for service connection for a bladder disorder, to include as due to chemical exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran seeks entitlement to service connection for hyperplasia of the prostate and a bladder disability, both to include as due to chemical exposure.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

In addition to the laws and regulations outlined above, claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Regulations provide that exposure to certain specified vesicant agents, such as mustard gas, during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia. 

Service connection will not be established under this section if the claimed condition is due to the claimant's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, a veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b).  See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Service treatment records do not reveal any complaint, diagnosis, or treatment for any prostate or bladder disorder.

Service personnel records reveal that the Veteran was a chemical technician, toxic gas handler, decontamination equipment operator while in service.  It was noted that the Veteran had practice in spreading gas.  He had full knowledge of use of decontamination practice and equipment treatment of persons suffering from gas.  He had full knowledge of how to handle toxic gases, tanks containing gas, and methods of treatment.  He had service at the Edgewood Arsenal in Maryland.  

Post service treatment records associated with the claims file reveal that the Veteran has been diagnosed with hyperplasia of the prostate, retention of urine, and chronic urinary tract infection.  Current treatment records reveal that the Veteran has been noted to not have a prostate.  

The Veteran was afforded VA examinations in February 2014.  The Veteran was diagnosed with prostate hypertrophy and lower urinary tract symptoms.  After examination the examiner rendered the opinion that the Veteran's reproductive system disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The examiner noted that the Veteran was diagnosed with benign prostatic hypertrophy in 2006 and his condition had gotten worse in 2010 and had been using an indwelling Foley catheter.  The examiner reported that the Veteran had no documented diagnosis of prostate or urinary bladder cancer in his problem lists.  The examiner reviewed the medical literature about benign prostatic hyperplasia (BPH).  The examiner noted that the literature included notations that there was an increase in the prevalence of prostatic hypertrophy as men age.  There was an increase in BPH associated with higher free PSA levels, heart disease, use of beta-blockers, and lack of physical exercise.  Studies suggested that heritability is a more important determinant of lower urinary tract symptoms than age, transition zone volume, or total prostate volume.  The examiner stated that the pathogenesis of BPH remained incompletely understood.  There examiner reported that there was no mention about chemical exposure including mustard gas, chlorine gas, and pot smokers being associated with benign prostatic hypertrophy.

With regard to the urinary tract disability the examiner rendered the opinion that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran was diagnosed with BPH in 2006.  His BPH led to bladder outlet obstruction.  As a result the Veteran developed storage voiding and post-micturition symptoms which called lower urinary tract symptoms (LUTS) that led to his urinary over flow incontinence and he has been using indwelling Foley catheter.  Thereafter, the examiner made reference to the previously indicated risk factors and epidemiology of BPH.

VA medical opinions were obtained in March 2017.  The examiner noted that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the service treatment records did not reveal any documented acute or chronic prostate or bladder condition or disability in service.  The treatment problem lists indicate that the Veteran was diagnosed with BPH in 2006, almost 60 years after his discharge from service in October 1945.  Therefore, the examiner rendered the opinion that the Veteran's prostate disability was not incurred or aggravated by his active service.

The examiner noted that the peer reviewed medical literature was reviewed.  The examiner identified the risk factors for development of prostatic hyperplasia, including advancing age, race, location of the prostate, heritability, and the lack of a complete understanding of the pathogenesis.  The examiner noted that the medical literature did not reveal mustard gas, chlorine gas and smoke pots as risk factors for BPH.  The examiner noted that as per medical literature, enough study has not been done yet to support the cause and aggravation effect relationship between benign prostatic hyperplasia/BPH and (mustard gas, chlorine gas and smoke pots).

The examiner commented on the Veteran's diagnosis of retention of urine in 2012.  The examiner noted that traditionally, LUTS in men has been primarily attributed to BPH and consequent bladder outlet obstruction (BOO).  However, the significance of other etiologies for voiding dysfunction is increasingly recognized by LUTS.  The examiner noted that overactive bladder (OAB), characterized by involuntary contraction of the detrusor muscle, may be the principal cause or a contributory cause of LUTS symptoms in men.  Due to the Veteran's LUTS, the Veteran has retention of urine that needs a manual catheter to empty his bladder.

The examiner commented on the significance of the Veteran's diagnosis of elevated prostate specific antigen in 2012.  The examiner stated that as per medical literature, a common cause of elevated PSA is BPH.  The examiner reported that the Veteran needed to be follow up by urologist for elevated PSA every 6 months.  Extreme elevated PSA is indication of prostatic biopsy to diagnosis of prostate cancer.  The examiner reported that the Veteran had no current diagnosis of prostate cancer.

With regard to the question of whether it is at least as likely as not that any bladder disability was incurred in or aggravated by the Veteran's active service the examiner noted that the Veteran had no documented acute or chronic prostate or bladder condition or disability in service.  The post service problem lists indicate that the Veteran was diagnosed with retention of urine in 2012, almost 50 years after his discharge from service in October 1945.  The examiner found that the Veteran's urinary retention was not incurred or aggravated by active service.  

The examiner noted that benign prostatic hyperplasia is an ethological factor for his bladder disability including LUTS, that leads to the bladder outlet obstruction including urinary retention, over flow with retention, hesitancy, urgency, frequency, slow stream, and weak stream as well as bladder and kidney infection.  The Veteran had been manually emptying his bladder with catheter.  As a result, he is more prone to developed urinary tract infection including chronic cystitis and pyelonephritis.  

The Board finds that entitlement to service connection for hyperplasia of the prostate and a bladder condition is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any prostate or bladder disorders.  Although post service treatment records reveal that the Veteran has been diagnosed with hyperplasia of the prostate and lower urinary tract symptom disorders, these diagnoses were not made until many years after separation from service and there is no indication that the disorders may be related to service or to any exposure to chemicals in service.  After a VA examination and in a VA medical opinion report, it was found that it was less likely than not that the Veteran's disorders were related to the Veteran's active service or exposure to any chemicals in service.  The rationale included that there was an increased rate of BPH as men age, there was association with higher free PSA levels, heart disease, use of beta-blockers, and lack of exercise.  In addition, it was noted that heritability was an important factor.  It was reported that the Veteran's BPH led to bladder outlet obstruction which led to lower urinary tract symptoms.  Furthermore, it was reported that there was no mention about chemical exposure in the medical literature being associated with BPH.  

The only other evidence in the record concerning the etiology of the Veteran's claimed disorders are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disabilities at issue in this case are complex and could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In August 2017 the Harry W. Colmery Veterans Education Assistance Act of 2017 was signed into law as Pub. L. No. 115-48.  This law provides for reconsideration of previously denied claims for disability compensation for Veterans who allege full-body exposure to nitrogen mustard gas, sulfur mustard gas, or Lewisite during World War II.  It is acknowledged that this law lists Edgewood Arsenal, Maryland, as one of the sites of presumed exposure to nitrogen mustard gas, sulfur mustard gas, or Lewisite during World War II.  See Pub. L. No. 115-48, § 502.  It is further acknowledged that the Veteran served as a chemical technician, toxic gas handler, decontamination equipment operator while in service.  However, even presuming exposure to chemicals, the Veteran is not claiming service connection for a presumed disability as listed above and the evidence does not reveal an association between the Veteran's disabilities and exposure to chemicals.  Therefore, as it is not at least as likely as not that the Veteran's hyperplasia of prostate and bladder disorder are related to the Veteran's active service, to include any exposure to chemicals, service connection for the disorders is denied.

ORDER

Service connection for hyperplasia of prostate, to include as due to chemical exposure, is denied.

Service connection for bladder disorder, to include as due to chemical exposure, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


